Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-8 are pending in the application. No newly added claims are presented. Claim 2 has been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2011/0302716A1 hereinafter referred to as B1 (Battaglia) in view of US Patent 3,606,622 hereinafter referred to as W1 (Williams) further in view of US Patent 8,601,621 hereinafter referred to as A1 (Aprile). B1 discloses a portable bed cover assembly 50 being configured to inhibit a user from contacting existing linen on a bed 10, said assembly comprising: a cover 60, 160 being positionable on a bed 10 having said cover covering linen on the bed wherein said cover is configured to inhibit a user from contacting the linen when the user lies on the bed, said cover has a first surface 162, a second surface and a peripheral edge 180, 184 extending there between, said peripheral edge having a top side 164, a bottom side 184, a first lateral side 180 and a second lateral side 180; a sheet 90 being coupled to .  
W1 teaches a portable bed cover assembly 18 being configured to inhibit a user from contacting existing linen on a bed 10, said assembly comprising: a cover 18 being positionable on a bed 10 having said cover covering linen on the bed wherein said cover is configured to inhibit a user from contacting the linen when the user lies on the bed; and a plurality of weights 24, each of said weights being coupled to said cover such that each of said weights inhibits the cover from moving off of the bed. It would have been obvious to one of obvious skill in the art at the time of invention to modify the apparatus of B1 to include weight as taught by W1, for the purpose of weighting down the cover on the bed. Such a modification would improve the apparatus of B1 and would yield expected results. 
A1 discloses a cover 101 with a top side 102, said top side being convexly arcuate between each first and second lateral sides to define a pillow portion of said cover curving outwardly from a bed portion of said cover, said bed portion lying on the bed when said cover is positioned on the bed, said pillow portion covering pillows on the bed when said cover is positioned on the bed, such that the top side is engaged to the bed adjacent to a portion of an edge of the top surface of the bed.  It would have been obvious to one of obvious skill in the art at the time of invention to modify the apparatus of B1 to include a arcuate top side as taught by A1, for the purpose of securing the tope side of the cover on the 
Re-Claim 3 
	B1 as modified above discloses,
wherein said peripheral edge has a first notch extending inwardly therein at an intersection said first lateral side and said bottom side to define a first flap extending along said first lateral side (see fig. 6 & 7).
Re-Claim 4
	B1 as modified above discloses,
wherein said peripheral edge has a second notch extending inwardly therein at an intersection of said second lateral side and said bottom side to define a second flap extending along said second lateral side and a third flap extending along said bottom side, each of said first, second and third flaps extending downwardly along an outer edge of the bed when said cover is positioned on the bed having said second surface of said cover resting on the bed (see fig. 6 & 7).
Re-Claim 5
	B1 as modified above discloses the claimed invention except for wherein each of said weights is positioned on said second surface of said cover, said weights being spaced apart from each other and being distributed on a respective one of said first, second and third flaps.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the weights to be positioned on a respective first and second flaps, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Re-Claim 6
	B1 as modified above discloses,

Re-Claim 7
	B1 as modified above discloses,
wherein said sheet has a first end, said first end being coupled to said first surface of said cover having said first end being spaced from and being coextensive with said bottom side of said peripheral edge of said cover, said sheet extending toward said pillow portion of said cover.
Re-Claim 8
	B1 as modified above discloses,
a portable bed cover assembly being configured to inhibit a user from contacting existing linen on a bed, said assembly comprising: a cover being positionable on a bed having said cover covering linen on the bed wherein said cover is configured to inhibit a user from contacting the linen when the user lies on the bed, said cover having a first surface, a second surface and a peripheral edge extending there between, said peripheral edge having a top side, a bottom side, a first lateral side and a second lateral side, said top side being convexly arcuate between each of said first and second lateral sides to define a pillow portion of said cover curving outwardly from a bed portion of said cover, said bed portion lying on the bed when said cover is positioned on the bed, said pillow portion covering pillows on the bed when said cover is positioned on the bed, such that the top side is engaged to the bed adjacent to a portion of an edge of the top surface of the bed, said peripheral edge having a first notch extending inwardly therein at an intersection said first lateral side and said bottom side to .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose said pillow portion covering pillows on the bed when said cover is positioned on the bed such that the top side is engaged to the bed adjacent to a portion of an edge of the top surface of the bed. Examiner respectfully disagrees, the claimed limitation is an inherent arrangement of the top side when arrange on a bed. So it would be inherent in the .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673